DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on October 17, 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 17, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-11, 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2012/0300135 A1).
Regarding claim 1, Cho discloses an illumination system, comprising: a planar sheet of an optically transmissive material configured for guiding light using total internal reflection and having a first broad-area surface (19a) and an opposing second broad-area surface (19c) extending parallel to the first broad-area surface; a plurality of parallel rectangular channels (22) formed in the planar sheet; a first printed circuit board (18) positioned along the second broad-
Regarding claim 2, Cho discloses a thin planar sheet but fails to exemplify wherein the planar sheet is flexible and adapted for being retained in a bent or curved configuration. One skilled in the art would have reasonable contemplate optimization of the thin planar sheet thickness to enhance flexibility of the planar sheet so that it can be bendable and curved to be used in curved display panels. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to optimize the thickness of the thin planar sheet to enhance flexibility of the planar sheet so that it can be bendable and curved to be used in curved display panels.
 

Regarding claim 9, Cho discloses an illumination system comprising a sheet of a reflective material (23) attached or disposed in an immediate proximity to the second broad-area surface.
Regarding claim 10, Cho discloses an illumination system wherein at least a portion (18b) of the printed circuit board is located within one of the plurality of parallel rectangular channels.
Regarding claim 11, Cho discloses an illumination system comprising an optically transmissive light diffusing sheet (15a) approximately coextensive with the planar sheet and positioned adjacent or in a close proximity to the first broad-area surface.
Regarding claim 13, Cho discloses an illumination system wherein the plurality of parallel rectangular channels is arranged into an ordered two-dimensional array having rows and columns (Fig. 3).
Regarding claims 16-17, Cho fails to exemplify wherein a maximum thickness of the planar sheet is approximately equal to or less than 3 mm, or a maximum thickness of the planar sheet is ten millimeters or less. One skilled in the art would have been reasonably contemplate optimizing the thickness of the planar sheet in order to minimize the size of the display panel. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a maximum thickness of the planar sheet is approximately equal to or less than 3 mm, or a maximum thickness of the planar sheet is ten millimeters or less in order to minimize the size of the display panel, since optimization of workable ranges is considered within the skill of the art.

Regarding claim 19, Cho discloses an illumination system wherein an individual one of the plurality of parallel rectangular channels defines a first wall and an opposing second wall, wherein the plurality of side-emitting LEDs includes a linear LED array in which individual side-emitting LEDs facing the first wall are alternating with individual LEDs facing the second wall (Fig. 3).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2012/0300135 A1) in view of Kim et al. (US 2011/0013376).
Regarding claim 12, Cho fails to exemplify a brightness enhancement film approximately coextensive with the planar sheet and positioned on a side of the first broad-area surface of the planar sheet. Kim discloses an illumination system, comprising: a planar sheet of an optically transmissive material configured for guiding light using total internal reflection and a brightness enhancement film approximately coextensive with the planar sheet and positioned on a side of the first broad-area surface of the planar sheet, used to increase brightness of the display panel. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the brightness enhancement film as disclosed by Kim in the illumination display of Cho in order to increase brightness of the display panel.

Allowable Subject Matter
Claims 3-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim(s) 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 3, and specifically comprising the limitation of a density of the light extraction features within the two-dimensional pattern progressively increases with a distance from the side wall.
Regarding claim(s) 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 4, and specifically comprising the limitation of a density of the light extraction features within the two-dimensional pattern at one or more locations of the planar sheet progressively decreases with a distance from the side wall.
Regarding claim(s) 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 5, and specifically comprising the limitation of a density of the light extraction features within the two-dimensional pattern progressively increases with a distance from the side wall at a first location of the planar sheet and progressively decreases with a distance from the side wall at a different second location of the planar sheet.
Regarding claim(s) 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 6, and specifically comprising the limitation of the two-dimensional pattern comprises a plurality of areas having a lower density of the light extraction features alternating with a plurality of areas having a higher density of the light extraction features.
Regarding claim(s) 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 7, and specifically comprising the 
Regarding claim(s) 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 14, and specifically comprising the limitation of a plurality of linear cylindrical lenses formed in the first broad-area surface and longitudinally extending perpendicular to the plurality of parallel rectangular channels.
Regarding claim(s) 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 15, and specifically comprising the limitation of a plurality of linear cylindrical lenses formed in the first broad-area surface and longitudinally extending perpendicular to the plurality of parallel rectangular channels, a brightness enhancement film approximately coextensive with the planar sheet, and a light diffusing sheet approximately coextensive with the planar sheet, wherein both the brightness enhancement film and the light diffusing sheet are approximately coextensive with the planar sheet and positioned on a side of the first broad-area surface of the planar sheet.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879